Title: To George Washington from John Jay, 13 June 1783
From: Jay, John
To: Washington, George


                  
                     my dear Sir
                     Passy 13 June 1783
                  
                  Mr Geo. Mason Junr who sailed lately from Nantes has a Letter from me to You.
                  I have within these few Days past, read & admired your address to the army and their Proceedings in Consequence of it.  Such Instances of Patriotism are rare, and america must find it difficult to express in adequate Terms, the Gratitude she owes to both.  Such a Degree of Glory, so virtuously acquired, and so decently sustained, is as new as our political Constellation, and will forever give Lustre to it—may every Blessing be yours!
                  Doctr Bancroft will be the Bearer of this Letter.  I know that he has been useful to our Country, and I recommend him to your friendly attention.
                  Mr Hartley has just informed me that orders have been sent to the british Commander in Chief to evacuate the United States.  our Attention will then I hope be turned to the Preservation & Improvement of what we have gained; and a Sense of the Importance of that Task leads me to wish that the Execution of it may be facilitated by your Counsels and application.  with perfect Esteem & affection I am Dear Sir Your most obt servt
                  
                     John Jay
                     
                  
               